ACCEPTED
                                                                           01-15-00228-CV
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      7/28/2015 4:59:41 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK




                                                        FILED IN
                                                 1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                                                 7/28/2015 4:59:41 PM
            No. 01-15-00228-CV and    01-15-00440-CV
                                                 CHRISTOPHER A. PRINE
                                                         Clerk
 ________________________________________________________________
          IN THE FIRST COURT OF APPEALS OF TEXAS
 ________________________________________________________________


              IN RE ERNEST R. KOONCE, RELATOR

 ________________________________________________________________
Original Proceeding From the 127th Judicial District Court of Harris
                          County, Texas
                      Cause No. 2010-64752
__________________________________________________________________



           OBJECTION TO MOTION TO CONSOLIDATE

                      ERNEST R. KOONCE
                       RELATOR, Pro Se
                   15938 Fleetwood Oaks Drive
                     Houston, Texas 77079




                                                            Page 1 of 7
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

     Ernest R. Koonce, Relator, and those similarly situation,
respectfully submit this Objection to Real Party In Interests and
Respondent, Wells Fargo’s Motion to Consolidate both cases, and
would show the Court as follows:

IDENTITY OF PARTIES AND THEIR COUNSEL

Relator, Ernest R. Koonce, hereby certifies that the following are the
list of parties and their respective counsel, if any, to the best of his
knowledge and understanding of the rules.

PARTIES                                     COUNSEL

Relator
ERNEST R. KOONCE                            Pro Se

Respondent
HONORABLE RK SANDILL                        127thth Civil District
                                            Court of Harris County, TX
                                            201 Caroline, 10th Floor
                                            Houston, Texas 77002
                                            Court Phone Number:
                                            (713) 368-6161

Chris Daniels                               201 Caroline
Harris County District Clerk                Houston, Texas 77002

Real Party in Interest:
WELLS FARGO BANK, NA                        Bradley Chambers
                                            Texas Bar No. 2400186
                                            Valerie Henderson
                                            Texas Bar No. 24078655
                                            Baker, Donelson,
                                            Bearman, Caldwell &
                                            Berkowitz, P.C.
                                            1301 McKinney Street
                                            Suite 3700

                                                               Page 2 of 7
                                           Houston, Texas 77010
                                           Tel: (713) 650-9700
                                           Fax: (713) 650-9701
                                     vhenderson@bakerdonelson.com

TO THE HONORABLE COURT OF APPEALS:

     Petition and Realtor, Ernest Ray Koonce, hereby objects to the

untimely filed motion of Wells Fargo. Wells Fargo’s attorney, Valerie

Henderson, had previously contacted Petition/Realtor Ernest Ray

Koonce (hereinafter referred to as “Koonce”) prior to any payment

for the Writ of Mandamus. At that time, Koonce agreed because he

was lead to believe that Valerie Henderson was going to immediately

file the motion so as to avoid paying additional fees. When no

motion was actually filed, Koonce believed it was because

Henderson had changed her mind. Had Koonce not been tricked

into believing that motion would be timely filed, Koonce never would

have agreed to it. The following email is a true and correct copy of

the original from an email Koonce received from Valerie Henderson

on June 15, 2015:

     On Mon, Jun 15, 2015 at 3:48 PM, Henderson, Valerie
      wrote:

     Mr. Koonce:

      We are preparing our response to your recent pleading
     “Petition for Permission to Appeal Amended Order
                                                              Page 3 of 7
Reversing the Granting of Plaintiff’s Plea to the
Jurisdiction and Standing of Wells Fargo Bank, NA or
Alternative, Petition for Writ of Mandamus” and noticed
an error by the appellate court that we wanted to discuss
with you. We presume you filed that recent pleading in
response to the appellate court’s April 30 order. The
clerk, however, docketed the pleading in a different cause
number and is now asking you to pay another filing fee.
You should have been mailed a copy of the Court’s order
on June 11. In case you have not yet received it, I am
attaching a copy to this email.

 We have prepared a motion to consolidate the appeals:
(1) 01-15-00228-CV and (2) 01-15-00440-CV.

If the court grants our motion, you should not have to
pay a second filing fee.

We are required to ask whether you are opposed to our
motion to consolidate the appeals.

Please let me know.

 Valerie G. Henderson
Associate Attorney
 Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
1301 McKinney Street
Suite 3700
Houston, Texas 77010
Direct: (713) 286-7172
Facsimile: (713) 650-9701
E-mail: vhenderson@bakerdonelson.com
www.bakerdonelson.com

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
represents clients across the U.S. and abroad from offices
in Alabama, Florida, Georgia, Louisiana, Mississippi,
Tennessee, Texas and Washington, D.C.



                                                         Page 4 of 7
     What is clear from the above email, Valerie Henderson

specially states that “if the motion is granted, you should not have

to pay the second fee.” The only reason Koonce agreed to the

motion was to avoid paying that second fee. However, since Valerie

Henderson intentionally waited until the time she was required to

file and lied to Koonce about her intention, this Court should deny

the motion or, require Henderson to pay Koonce the additional fee

he was required to pay. Koonce had to pay an additional $145.00

filing fee for the Writ of Mandamus, a fee which Koonce should not

have had to pay if Henderson had timely filed the motion as she

claimed she would. It would be fundamentally unfair at this point

to allow the two cases to be consolidated after fees had been paid,

and Valerie Henderson misrepresenting her intentions and

misleading Koonce into believing that the motion would be filed

right away. This is a habit of Ms. Henderson in misrepresenting

facts, evidence, and statements. She should not be rewarded for

her lies.

     Therefore, Koonce objects to the untimely filing of the Motion

to Consolidate, for Henderson’s misrepresentations to this Court,

and withdraws his prior agreement since Henderson breached that

                                                             Page 5 of 7
agreement. Koonce further objects because counsel failed to

provide a word count in accordance with the Rules of Appellate

Procedure.

                              PRAYER

     Koonce prays that this Court deny Respondent/Real Party In

Interest Wells Fargo Bank, NA’s Motion to Consolidate, or should

the Court grant this untimely motion, which consent was procured

through misrepresentations and means of fraud, that Henderson be

required to reimburse Koonce for the additional filing fee, and for

such other and further relief as the Court may deem just and

proper.



Respectfully submitted:



                                 /s/ Ernest R. Koonce
                                Ernest R. Koonce
                                15938 Fleetwood Oaks Dr.
                                Houston, TX 77079
                                Tel: (832) 434-3183
                                Rayk469@gmail.com


Word count: 945



                                                              Page 6 of 7
                     CERTIFICATE OF SERVICE

     On July 28, 2015, pursuant to Rule 21(a) of the Texas Rules of

Civil Procedure, a true and correct copy of the foregoing document

has been sent to the following via e-filing as follows:



Bradley Chambers
Texas Bar No. 2400186
Valerie Henderson
Texas Bar No. 24078655
Baker, Donelson, Bearman,
Caldwell & Berkowitz, P.C.
1301 McKinney Street
Suite 3700
Houston, Texas 77010
(713) 650-9700 – Telephone
(713) 650-9701 – Facsimile
vhenderson@bakerdonelson.com




                                                           Page 7 of 7